                      Case
                      Case4:21-cv-00787-JST
                           3:21-cv-00787-LB Document
                                            Document18
                                                     43 Filed
                                                        Filed02/03/21
                                                              02/17/21 Page
                                                                       Page11of
                                                                             of23

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                   Northern District
                                                __________  District of
                                                                     of California
                                                                        __________

      KEITH H. "MALIK" WASHINGTON; SAN                                          )
     FRANCISCO BAY VIEW NATIONAL BLACK                                          )
                 NEWSPAPER,                                                     )
                                                                                )
                            Plaintiff(s)                                        )
                                                                                )
                                v.                                                                   Civil Action No. 3:21-cv-00787 LB
                                                                                )
    FEDERAL BUREAU OF PRISONS; THE GEO                                          )
    GROUP, INC., a Florida corporation, dba GEO                                 )
    CALIFORNIA, INC.; MONICA HOOK; MARIA                                        )
         RICHARD; WILL GOMEZ, et al.,                                           )
                           Defendant(s)                                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Federal Bureau of Prisons
                                       Central Office
                                       320 First Street, NW
                                       Washington, DC 20534




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Richard Tan
                                       LAW OFFICES OF RICHARD TAN
                                       3020 Bridgeway, Suite 192
                                       Sausalito, CA 94965




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               S DISTR
                                                                                                            CLERK OF COURT
                                                                            ATE       IC
                                                                          ST            T
                                                                      D
                                                                                                            Susan Y. Soong
                                                                                                CO
                                                                  E
                                                                IT




                                                                                                  UR
                                                              UN




                                                                                                    T
                                                           N O RT




                                                                                                     NI A




Date:             02/03/2021                                                                                                  Gina Agustine
                                                                                                 OR
                                                               HE




                                                                                                IF




                                                                      N
                                                                                                AL                    Signature of Clerk or Deputy Clerk
                                                                    R




                                                                          DI
                                                                               S T RI T O F C
                                                                                     C
                                  Case 4:21-cv-00787-JST Document 43 Filed 02/17/21 Page 2 of 3
    ~ TIORNEY OR PARTYWITHOUTATIORNEY (Name, Slale Bar number. and address)                                                        FOR COURT USE ONL Y
  . I- RICHARD TAN ISBN: 327366
        LAW OFFICES OF RICHARD TAN
        3020 Bridgeway SUITE 192 Sausalito. CA 949651439
       TELEPHONENO.:(510) 345·32461 FAXNO IE·MAILADDRESS(Optional):
        ATIORNEYFOR(Name):Plaintifl:

     UNITED STATES DISTRICT COURT
             STREETADDRESS:450 GOLDEN GATE #1111
             MAILINGADDRESS:
            CITYANDZIPCODE:SAN FRANCISCO. CA 94102
                 BRANCHNAME:NORTHERN DISTRICT
          PLAINTIFF:          KEITH H. "MALIK" WASHINGTON,   ET AL                                        CASENUMBER:

       DEFENDANT:             FEDERAL BUREAU OF PRISONS, ET AL                                            3:21-cv-00787-LB

                                                                                                          Ref. No. or   FileNo :
          PROOF OF SERVICE

   AT THE TIME OF SERVICE I WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
   I SERVED COPIES OF THE FOLLOWING DOCUMENTS:
      SUMMONS IN A CIVIL ACTION; VERIFIED APPLICATION FOR A TEMPORARY RESTRAINING ORDER AND
      COMPLAINT FOR DAMAGES AND INJUNCTIVE AND DECLARATORY RELIEF; ORDER SETTING INITIAL CASE
      MANAGEMENT CONFERENCE AND ADR DEADLINES; CMC STATEMENT PACKET; STANDING ORDER FOR US
      MAGISTRATE JUDGE LAUREL BEELER
                      PARTY SERVED:             FEDERAL BUREAU OF PRISONS, A PUBLIC AGENCY OF THE UNITED STATES
                   PERSON SERVED:               CIO UNITED STATES ATTORNEY'S OFFICE ~
                  BY LEAVING WITH:              YVONNE NICKERSON - RECEPTIONIST
   DATE & TIME OF DELIVERY:                     219/2021
                                                12:34 PM
ADDRESS, CITY, AND STATE:                       450 Golden Gate Ave
                                                San Francisco, CA 941023661

MANNER OF SERVICE:
   Substituted Service· By leaving the copies with or In the presence of YVONNE NICKERSONa person at least 18 years of age apparently In
   charge at the office or usual place of business of the person served. I Informed hlmlher of the general nature of the papers. A declaration of
   diligence Is attached.




    Fee for Service: $ 118.85                                                   I declare under penalty of perjury under the laws of the
            County: SAN FRANCISCO                                               The United States that the foregoing information
            Registration No.: 2018-0001414                                      contained in the return of service and statement of
                                                                                service fees is true and correct and that this declaration
  R ~~~                 ~~~~oL~I~:CO
                WALNUT CREEK, CA 94597
                                                                                was executed on February 10, 2021 .

                (925) 947-3470


                                                                                Signature:
                                                                                                    J   MAHESBHAGAT

                                                                PROOF O~a§MVJCE
982(aX23)(New July 1, 1987]
                                Case 4:21-cv-00787-JST Document 43 Filed 02/17/21 Page 3 of 3
 Attorney or Party without Attomey:                                                                                                                      FOR COURT USE ONL Y
   RICHARD TAN, SBN: 327366
   LAW OFFICES OF RICHARD TAN
   3020 Bridgeway SUITE 192
   Sausalito, CA 949651439                                                                                     E-MAIL ADDRESS (Optional):
 TELEPHONE No ..· (510) 345-3246                                             FAX No. (Optional).

 Attorney for:   Plaintiff
                                                                                                   I   Ref No. or File No.:


 Insert name of Court, and Judicial District and Branch Court:
    UNITED STATES DISTRICT COURT - NORTHERN DISTRICT

    Plaintiff   KEITH H. "MALIK" WASHINGTON, ET AL.
 Defendant      FEDERAL BUREAU OF PRISONS, ET AL.


                                                                       HEARING DATE:                              TIME:           DEPT.:       CASE NUMBER:
            PROOF OF SERVICE                                                                                                                            3:21-cv-00787-LB
                       BY MAIL



1. I am over the age of 18 and not a party to this action, I am employed in the county where the mailing occured.

2. I served copies of the SUMMONS IN A CIVIL ACTION; VERIFIED APPLICATION FOR A TEMPORARY RESTRAINING ORDER AND
   COMPLAINT FOR DAMAGES AND INJUNCTIVE AND DECLARATORY RELIEF; ORDER SETTING INITIAL CASE MANAGEMENT
   CONFERENCE AND ADR DEADLINES; CMC STATEMENT PACKET; STANDING ORDER FOR US MAGISTRATE JUDGE LAUREL
   BEELER;

3, By placing a true copy thereof enclosed in a sealed envelope, with First Class postage thereon fully prepaid, in the United States Mail at
   WALNUT CREEK, California, addressed as follows:


    a. Date of Mailing:                                          February 10, 2021
    b. Place of Mailing:                                         WALNUT CREEK, CA
    c. Addressed as follows:                                     FEDERAL BUREAU OF PRISONS, A PUBLIC AGENCY OF THE UNITED STATES
                                                                 ATTENTION: C/O UNITED STATES ATTORNEY'S OFFICE-
                                                                 450 Golden Gate Ave
                                                                 San Francisco, CA 94102-3661

I am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it
would be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid at WALNUT
CREEK, California in the ordinary course of business.




Fee for Service:             $ 118.85                                                                         I declare under penalty of perjury under the laws of
        County:                                                                                               the The United States that the foregoing information
                Registration:                                                                                 contained in the return of service and statement of
                                                                                                              service fees is true and correct and that this
                ONE HOUR LEGAL                                                                                declaration was executed on February 10, 2021,
                2920 CAMINO DIABLO
                WALNUT CREEK, CA 94597
                (925) 947-3470

                                                                                                          Signature:
                                                                                                                                            Chris Rousseau


                                                                     PROOF OF SERVICE BY MAIL
                                                                                                                                                                  Order#: 5889/mailproof
